Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks antecedent basis for “a support pin” and “a support cavity” at line 10 of the claim.  It is noted that “a support pin” is recited at line 3 of the claim, and “a support cavity” is recited at line 2 of the claim making the second recitation of these features in line 10 unclear as to whether these are the same elements or different elements.  Line 11 of claim 1 recites “opposite other side”, which is redundant.  It would be more clear to recite “opposite side” or “other side”.
	Claims 5 and 6 are unclear with the use of alternative language that makes it difficult to determine the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artale et al (9,345,534).
	Artale provides an electrosurgical instrument (Abstract) comprising a first branch (arm connected to jaw 110) that comprises a support cavity (125) and a second branch (arm connected to jaw 120) that comprises a support pin (65 – Figures 4B and 4C).  The support pin extends into the support cavity of the first branch to form a hinge by which the first and second branches (and jaws) are pivotably arranged about an axis extending through the pin/cavity.  See, for example, Figures 5A and 5B.  A knife guide cavity (126 – Figure 4C) is provided in the second branch into which a knife is movably supported in a longitudinal direction (col. 8, lines 44-46, for example).  The support pin is arranged on one side of the knife guide cavity (Figure 4C) and the support pin does not extend on the other side of the knife cavity (i.e. the support pin defines the groove 126 through which the knife translates with only the branch body on the opposite side of the support pin).  
	Regarding claim 2, the pivot axis extends through the knife guide cavity (Figure 4C).  Regarding claim 3, there are no other additional support pins or cavities on the first and second branches (Figures 4B and 4C).  Regarding claim 4, the first branch has a first abutment surface (side surrounding the opening 125 in Figure 4B) in which the support cavity (125) opens and the second branch has a second abutment surface (generally labeled 116b in Figure 4C) from which the support pin (65) extends with the two abutment surfaces abutting against each other when the device is assembled.  Regarding claim 5, either abutment surface described above may be deemed to form a separation plane, and the first and second branches are hinged only by the hinge (i.e. pin 65) arranged on one side of the plane.  Regarding claim 6, the knife guide cavity is adjacent the separation plane as seen in Figure 4C.  Regarding claim 7, the knife guide cavity (126) is open to the second abutment surface (Figure 4C).  Regarding claim 8, the knife guide cavity extends and is open on either side of the support pin (65) as seen in Figure 4C.  Regarding claim 11, an area of the support pin adjoining the knife cavity delimits the knife guide cavity on two sides (Figure 4C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Artale et al (‘534) in view of the teaching of Wada et al (9,221,184).
 	The Artale et al device has been addressed above.  Artale et al fails to disclose a purge opening provided in the first branch that opens in the support cavity.
	Wada et al provides an analogous device comprising first and second branches whereby a pin on one branch engages an opening in the second branch to form a hinge to open and close the jaws, very much like the Artale et al device.  IN particular, Wada et al specifically teach it is known to provide one or more purge openings (8) in the first branch that opens to the support cavity (2) as clearly shown in Figure 2.  The purge openings extend from the support cavity (2) to an outer side (i.e. top and bottom) of the first branch (Figure 2) and provide a means to infuse a cleaning fluid to clean the jaws.
	To have provided the Artale et al device with one or more purge openings to more effectively clean the device would have been an obvious consideration for one of ordinary skill in the art given the teaching of Wada et al who teach such purge openings on an analogous device for the purpose of cleaning the device.
	Regarding claim 13, the purge opening is open on a side that faces the second branch (Figures 1 and 2, for example).  Regarding claim 14, providing the purge openings of Wada et al on the Artale et al device would inherently provide the openings such that they extend along a section of the knife guide cavity as claimed.
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sims et al (2018/0325580), Roy et al (9,005,200) and Moses et al (7,131,970) disclose other forceps devices having a knife movable along the jaws in relation to a support pin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/August 12, 2022